Citation Nr: 0933298	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a right wrist injury.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a left shoulder injury.

3.  Entitlement to a disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 
to August 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Veteran was scheduled to present testimony at a hearing 
before a Veterans Law Judge in February 2009.  However, he 
submitted a request to cancel the hearing. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for residuals of a left shoulder injury and determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for residuals 
of a right wrist injury in a December 2001 rating decision.  
It notified the Veteran of the denial, but he did not 
initiate an appeal.

2.  The additional evidence received since the December 2001 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claims, and does not raise 
a reasonable possibility of substantiating the claims.

3.  The Veteran's service-connected PTSD has been shown to be 
manifested by symptoms such as recurrent distressing dreams; 
intense psychological distress with exposure to internal or 
external cues that symbolize or resemble the traumatic event; 
avoidance of thoughts, feelings, activities, places, people, 
or conversations associated with the trauma; difficulty 
falling asleep or staying asleep; irritability; and Global 
Assessment of Functioning (GAF) scores attributable to PTSD 
of 65 to 70 since December 2006.  The Veteran's PTSD 
demonstrates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant distress, but does not demonstrate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
December 2001 decision to reopen the claims for service 
connection for residuals of a right wrist injury and for 
residuals of a left shoulder injury.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2004, 
November 2004, and April 2008.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

In addition, with regard to new and material evidence, the 
November 2004 VCAA notice letter is compliant with the U.S. 
Court of Appeals for Veterans Claims (Court) decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently 
explained the bases of the prior denials (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).

Moreover, in a VCAA letter dated in March 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the Court held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, additional VCAA notice, including Dingess 
notice, was provided after issuance of the initial AOJ 
decision in April 2005.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in 
September 2004 and November 2004, followed by subsequent VCAA 
and Dingess notice in March 2006, the RO readjudicated the 
claim in a June 2006 SOC.  Thus, the timing defect in the 
notice has been rectified.

However, there also is a timing error with respect to the 
notice required under Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In that regard, with increased-rating claims, as 
the case here, the Court recently held in Vazquez-Flores, 
supra, that, at a minimum, a 38 U.S.C.A. § 5103(a) notice 
requires that the Secretary notify the claimant that, to 
substantiate such a claim,

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Here, an October 2008 VCAA letter of record shows compliance 
with the Vazquez-Flores, supra, elements listed above.  
However, a timing error exists with the October 2008 letter 
in that it was not provided until after the rating decision 
on appeal.  

In this regard, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit Court held that any 
error in a VCAA notice, concerning any element of a claim, is 
presumed prejudicial, and that VA then bears the burden of 
rebutting this presumption.  However, the United States 
Supreme Court (Supreme Court) recently reversed the Federal 
Circuit Court's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009), holding that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating a 
presumption of prejudice with regard to deficient VCAA notice 
(slip. op. at 11).  The Supreme Court reiterated that "the 
party that 'seeks to have a judgment set aside because of an 
erroneous ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943); see also Tipton v. Socony Mobil Oil Co., 375 U. 
S. 34, 36 (1963) (per curiam); United States v. Borden Co., 
347 U. S. 514, 516-517 (1954); cf. McDonough Power Equipment, 
Inc. v. Greenwood, 464 U. S. 548, 553 (1984); Market Street 
R. Co. v. Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) 
(finding error harmless "in the absence of any showing of . . 
. prejudice").  It then emphasized that its holding did not 
address the lawfulness of the Court's reliance on the premise 
that a deficiency with regard to informing a Veteran about 
what further information was necessary to substantiate his 
claims had a "natural effect" of prejudice, but that 
deficiencies regarding what portions of evidence VA would 
obtain and what portions the Veteran must provide did not. 
(slip. op. at 3).

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because  (1) the defect was 
cured by actual knowledge on the part of the claimant, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) a benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding the Board had erred by relying on 
various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

In this respect, the Veteran and his representative have 
provided statements throughout the course of the appeal 
arguing the increased severity of his PTSD.  See, e.g., 
notice of disagreement dated in April 2005, VA Form 9 dated 
in June 2006, the Veteran's statement dated in February 2008, 
and Appellant's Brief dated in June 2009.  Therefore, any 
content defect was cured by the actual knowledge of the 
Veteran as to the symptoms required for a higher rating for 
his disability.  Moreover, the Veteran was notified of the 
criteria for a higher rating for his disability by way of a 
June 2006 SOC such that a reasonable person should have been 
aware of the criteria.  In short, the content error here does 
not affect the essential fairness of adjudication of this 
case, and is not prejudicial.   In addition, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Additionally, the RO provided the Veteran with 
several VA examinations in connection with the issues on 
appeal.  Further, the Veteran and his representative have 
submitted statements in support of his claim.  Finally, the 
Veteran indicated in an October 2008 Vazquez-Flores notice 
response that he has no more evidence to submit in 
substantiation of his claim.  Thus, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - New and Material Evidence

The RO determined that new and material evidence had not been 
received to open a previously denied claim for service 
connection for residuals of a right wrist injury and denied 
service connection for residuals of a left shoulder injury in 
a December 2001 rating decision.  The RO notified the Veteran 
of that decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Accordingly, regardless of the RO's actions, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

The Court has held that, in determining whether new and 
material evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed a claim to reopen his previously denied 
claim for service connection for residuals of a right wrist 
injury and for residuals of a left shoulder injury in 
September 2004.  Because the Veteran's claim to reopen 
service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Residuals of a Right Wrist Injury

The RO previously denied service connection for residuals of 
a right wrist injury in the aforementioned December 2001 
rating decision because evidence at the time did not show 
that new and material evidence had been received showing a 
diagnosis of, treatment for, any wrist condition or injury 
during service.  

Evidence of record at the time of the December 2001 rating 
decision consisted of the Veteran's original claim 
application, his STRs, VA examination reports dated in August 
1987 and June 2001, and a statement from Dr. J.F., dated in 
March 2001.  

The additional evidence received since the December 2001 
rating decision consists of VA treatment records dated from 
April 2001 to December 2006, a VA examination report dated in 
July 2005, and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
December 2001 rating decision, the Board finds that the VA 
treatment records dated from April 2001 to December 2006 and 
statements from the Veteran and his representative, including 
statements associated with his notice of disagreement and 
substantive appeal, are cumulative of evidence that was 
previously of record.  The Board finds the VA treatment 
records are mere records of medical treatment of various 
illnesses, and show no treatment for any wrist disorder.  
Additionally, the statements from the Veteran and his 
representative merely repeat and summarize the Veteran's 
contentions that any residuals of a right wrist injury are 
related to his military service, and his assertions of 
current treatment for symptoms that have existed since 
service.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).      

In this regard, as a layperson without ostensible medical 
expertise, the Veteran is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the VA examination report dated in July 2005, 
the Board finds that, although this evidence is "new" and 
not cumulative or redundant of the record at the time of the 
December 2001 rating decision, it is not "material" within 
the meaning of 38 C.F.R. § 156(a).  Specifically, the July 
2005 VA examination report, while providing an assessment of 
limitation of pain secondary to degenerative changes with 
potential for old fracture, is silent with regards to any 
relationship between any residuals of a right wrist injury 
and the Veteran's military service.  This report does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, this additional evidence does not show that 
residuals of a right wrist injury were incurred during, or 
aggravated by, service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for residuals of a right wrist injury; the 
claim is not reopened.  38 U.S.C.A.  § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


B.  Residuals of a Left Shoulder Injury

The RO initially denied service connection for residuals of a 
left shoulder injury in the aforementioned December 2001 
rating decision because evidence at the time did not show 
that any left shoulder injury was incurred in, or aggravated 
by, service.  

Evidence of record at the time of the December 2001 rating 
decision consisted of the Veteran's original claim 
application, his STRs, and VA treatment records dated from 
January 2001 to April 2001.  

The additional evidence received since the December 2001 
rating decision consists of VA treatment records dated from 
April 2001 to December 2006, a VA examination report dated in 
July 2005, and statements from the Veteran and his 
representative.    

Upon a review of the additional evidence received since the 
December 2001 rating decision, the Board finds that the VA 
treatment records dated from April 2001 to December 2006 and 
statements from the Veteran and his representative, including 
statements associated with his notice of disagreement and 
substantive appeal, are cumulative of evidence that was 
previously of record.  The Board finds the VA treatment 
records are mere records of treatment for pain in the 
shoulder.  Additionally, the statements from the Veteran and 
his representative merely repeat and summarize the Veteran's 
contentions that any residuals of a left shoulder injury are 
related to his military service, and his assertions of 
current treatment for symptoms that have existed since 
service.  Cumulative or redundant evidence is not new and 
material.  38 C.F.R. § 3.156(a).      

In this regard, as already mentioned, as a layperson without 
ostensible medical expertise, the Veteran is not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain, 11 Vet. App. at 127.  
Accordingly, the Veteran's medical opinion cannot provide a 
basis to reopen his claim.

With respect to the VA examination report dated in July 2005, 
the Board finds that, although this evidence is "new" and 
not cumulative or redundant of the record at the time of the 
December 2001 rating decision, it is not "material" within 
the meaning of 38 C.F.R. § 156(a).  Specifically, although 
the July 2005 VA examination report provided an assessment of 
degenerative changes to the acromioclavicular (AC) joint with 
possible rotator cuff impingement syndrome, and noted a 
shrapnel injury to the left shoulder with no evidence of 
gross penetrating injury, it is silent with regards to 
whether the Veteran actually incurred any shrapnel injury in 
service and with regards to any relationship between the 
Veteran's left shoulder disorder and his military service, 
including the alleged shrapnel injury.  This report does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Particularly, this additional evidence does not show that any 
residuals of a left shoulder injury were due to service.  

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the previously denied claim for 
service connection for residuals of a left shoulder injury; 
the claim is not reopened.  38 U.S.C.A.  § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is inapplicable.  See Annoni, 5 Vet. App. at 467.

Analysis - Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 2003) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a 10 percent disability 
rating is appropriate when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant distress, or symptoms 
controlled by continuous medication.  A 30 percent disability 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A higher rating of 50 percent under the general rating 
formula for mental disorders is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

An even higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 61-70 
represents "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." Id.  

The Board now turns analysis of the evidence regarding the 
Veteran's 10 percent disability rating for PTSD, which is 
rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.       

A review of the evidence reveals regular treatment for PTSD 
from April 2003 to December 2006.  VA treatment records 
indicate that the Veteran was alert, oriented in all spheres, 
and cooperative.  He displayed appropriate affect, provided 
appropriate responses to questions, was able to follow 
complex instructions, and displayed good recent and remote 
memories.  His intellect appeared normal, and he denied 
suicidal or homicidal ideation, intent, or plans.  GAF scores 
during this period were 50, 56, 60, 62, 65, 66, and 70.  See 
VA treatment records dated in April 2003, October 2003, April 
2004, May 2004, July 2004, October 2004, January 2005, 
February 2006, June 2006, and December 2006.  There is no 
record of treatment for PTSD following December 2006.  

The Veteran also was provided two VA examinations regarding 
his PTSD.  A VA examination report dated in July 2005 
indicates that the Veteran complained of a lack of social 
activities, minimal family involvement, sporadic depressed 
mood, continuing apathy, social withdrawals, and recurrent 
thoughts about his Vietnam experiences.  He also admitted to 
occasional use of alcohol, but denied any problems with it.  
However, he did not appear to be in acute distress, was 
polite and cooperative, and displayed appropriate and 
unconstricted affect.  He was alert, oriented, and coherent.  
The Veteran showed no signed of psychosis, exhibited no 
suicidal or homicidal thinking, and displayed no impairment 
of thought processes.  His GAF score at the time was 
estimated to be 60, an indication of moderate symptoms.  See 
VA examination report dated in July 2005.  

The Veteran was re-examined in May 2008, at which time he 
indicated he was functioning well between the time of his 
last treatment in December 2006 and his VA examination in May 
2008.  The VA examination report revealed that the Veteran 
had PTSD symptoms of recurrent distressing dreams; intense 
psychological distress with exposure to internal or external 
cues that symbolize or resemble the traumatic event; 
avoidance of thoughts, feelings, activities, places, people, 
or conversations associated with the trauma; difficulty 
falling asleep or staying asleep; irritability.  However, the 
Veteran displayed unremarkable psychomotor activity, 
spontaneous speech, and full affect, although he appeared to 
be hostile and angry due to his inability to receive a higher 
disability rating for his PTSD.  He was oriented to person, 
time, and place; had unremarkable thought processes and 
contents; had no delusions or hallucinations; displayed no 
inappropriate or obsessive or ritualistic behaviors; and 
denied panic attacks, suicidal thoughts, homicidal thoughts, 
and violence.  He had normal remote, recent, and immediate 
memories.  The VA examiner further noted that the Veteran 
appeared to do well with his medication, was sleeping well 
with only occasional nightmares, and has not sought treatment 
beyond medication stabilization.  The VA examiner further 
indicated that the Veteran's PTSD symptoms alone would not 
prevent gainful employment, though he was retired at the time 
of the examination.  His GAF score at the time was 70, an 
indication of some mild symptoms.  See VA examination report 
dated in May 2008.  

Thus, the Board finds that an evaluation in excess 10 percent 
for the Veteran's PTSD is not warranted.  38 C.F.R. § 4.7.  
Under Diagnostic Code 9411, the evidence of record does not 
reflect symptoms that indicate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks; thus, a 30 percent disability rating is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for PTSD.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion during 
the pendency of the appeal when the Veteran's PTSD has 
exceeded the current rating assigned by the RO.  Thus, there 
is no basis for further "staging" of his rating.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  
In addition, the Board finds no evidence that the Veteran's 
disability markedly interferes with his ability to work above 
and beyond that contemplated by his separate schedular 
ratings.  See 
38 C.F.R. § 4.1 (indicating that generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  


ORDER

As no new and material evidence has been received, the claim 
for service connection for residuals of a right wrist injury 
is not reopened.  The appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for residuals of a left shoulder 
injury is not reopened.  The appeal is denied.

A disability rating in excess of 10 percent for PTSD is 
denied .



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


